                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION


THOMAS R. WIGHT, #369843                            §
                                                    §
VS.                                                 §                  CIVIL ACTION NO. 4:20cv12
                                                    §
JAMIE TAYLOR, ET AL.                                §

                             MEMORANDUM OPINION AND ORDER

        Pro se Plaintiff Thomas R. Wight filed the above-styled and numbered civil rights lawsuit

pursuant to 42 U.S.C. § 1983. On July 6, 2021, Plaintiff filed a motion to voluntarily dismiss his

case without prejudice (Dkt.#67). Voluntary dismissals by a plaintiff are governed by Federal

Rule of Civil Procedure 41(a)(1)(A) that provides, in pertinent part, “the plaintiff may dismiss an

action without a court order by filing: (i) a notice of dismissal before the opposing party serves

either an answer or a motion for summary judgment.” “Unless the notice…states otherwise, the

dismissal is without prejudice.”       Fed. R. Civ. P. 41(a)(1)(B).        The notice of dismissal is

self-effectuating and terminates the case in and of itself; no order or other action of the district court

is required. In re Amerijet Int’l, Inc., 785 F.3d 967, 973 (5th Cir. 2015) (per curiam). Thus, once

a plaintiff has moved to dismiss under Rule 41(a)(1)(A)(i), the case is effectively terminated; the

court has no power or discretion to deny plaintiff’s right to dismiss or to attach any condition or

burden to that right. Williams v. Ezell, 531 F.2d 1261, 1264 (5th Cir. 1976); In re Amerijet Int’l,

Inc., 785 F.3d at 973; Carter v. United States, 547 F.2d 258, 259 (5th Cir. 1977) (plaintiff has

absolute right to dismiss his complaint under Rule 41(a) prior to the filing of an answer or motion

for summary judgment).




                                                    1
        In the present case, the Defendants have not filed answers or motions for summary

judgment; thus, Plaintiff is entitled to the voluntary dismissal of the lawsuit without prejudice.

Plaintiff’s suit was dismissed the moment the motion to dismiss (Dkt. #67) was filed with the Clerk.

Moreover, after a notice of voluntary dismissal is filed, the district court loses jurisdiction over the

case. In re Amerijet Int’l, Inc., 785 F.3d at 973.


        Accordingly, it is ORDERED that Plaintiff’s motion to dismiss (Dkt. #67) is self-

effectuating and terminates the case in and of itself.     The case is hereby DISMISSED without

prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i). All motions by any party not previously

ruled upon are DENIED.


              .    SIGNED this the 8th day of July, 2021.




                                                              _______________________________
                                                              RICHARD A. SCHELL
                                                              UNITED STATES DISTRICT JUDGE




                                                   2
